



Exhibit 10.1


KIMBALL INTERNATIONAL, INC.
2017 STOCK INCENTIVE PLAN




1.    Purpose. The purpose of the Kimball International, Inc. 2017 Stock
Incentive Plan (the “Plan”) is to (a) align the personal interests of Plan
Participants with the interests of the Company’s shareholders; (b) attract and
retain the best available personnel for positions of responsibility with the
Company; (c) provide incentive to key personnel to improve the Company’s
operations and increase profits; and (d) thereby promote the Company’s long-term
business success.
2.    Definitions. In this Plan, the following definitions will apply.
(a)    “Affiliate” means any entity that is a member, along with the Company, of
a controlled group of corporations or a group of other trades or businesses
under common control, within the meaning of Code Section 414(b) or (c).
(b)    “Agreement” means the written or electronic agreement, notice or other
document containing the terms and conditions applicable to each Award granted
under the Plan. An Agreement is subject to the terms and conditions of the Plan.
(c)    “Award” means a grant made under the Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Stock Units, or any Other Stock-Based
Award.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Cause” means what the term is expressly defined to mean in a
then-effective written agreement (including an Agreement) between a Participant
and the Company or any Affiliate, or, in the absence of any such then-effective
agreement or definition, means one or more of the following occurrences: (i)
Participant's willful and continued failure to perform substantially the duties
or responsibilities of Participant's position (other than by reason of
Disability), or the willful and continued failure to follow lawful instructions
of a senior executive or the Board of Directors, if such failure continues for a
period of five days after the Company delivers to Participant a written notice
identifying such failure; (ii) Participant's conviction of a felony or of
another crime that reflects in a materially adverse manner on the Company in its
markets or business operations; (iii) Participant's engaging in fraudulent or
dishonest conduct, gross misconduct that is injurious to the Company or any
misconduct that involves moral turpitude; or (iv) Participant’s failure to
uphold a fiduciary duty to the Company or its shareholders.
(f)    “Change in Control” means the consummation of any of the following that
is not an Excluded Transaction: (i) the acquisition, by any one person or more
than one person acting as a Group, of Majority Ownership of the Company through
a merger, consolidation, or share exchange; (ii) the acquisition during any
12-month period, by any one person or more than one person acting as a Group, of
ownership interests in the Company possessing 35 percent or more of the total
voting power of all ownership interests in the Company; (iii) the acquisition of
ownership during any 24-month period, by any one person or more than one person
acting as a Group, of all or substantially all of the total gross fair market
value of the assets of the Company; (iv) individuals who are Continuing
Directors ceasing for any reason to constitute a majority of the members of the
Board; or (v) for only those Participants employed by a Relevant Company, the
sale of (A) all of the shares of such Relevant Company or all of the shares of
an Affiliate that has Majority Ownership of such Relevant Company, or (B) the
sale of all or substantially all of the total gross fair market value of the
assets of such Relevant Company, in each case to any one person or more than one
person acting as a Group, other than the Company or an Affiliate, and only if
such Participant ceases to be an Employee after such sale. For purposes of this
definition: "Relevant Company" means any Affiliate that directly employs the
Participant; "Excluded Transaction" means any occurrence that does not
constitute a change in the ownership or effective control, or in the ownership
of a substantial portion of the assets, of the Company or a Relevant Company
within the meaning of Code Section 409A(a)(2)(A)(v) and its interpretive
regulations; "Majority Ownership" of an entity means ownership interests
representing more than fifty percent (50%) of the total voting power of all
ownership interests in the entity; "Group" has the meaning provided in Code
Section 409A and its interpretive regulations with respect to changes in
ownership, effective control, and ownership of assets; and an individual who
owns a vested option to purchase either stock or another ownership interest is
deemed to own that stock or other ownership interest.





--------------------------------------------------------------------------------





(g)    “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. For purposes of the Plan, references to sections of the Code
shall be deemed to include any applicable regulations thereunder and any
successor or similar statutory provisions.
(h)    “Committee” means two or more Non‑Employee Directors designated by the
Board to administer the Plan under Section 3, each member of which shall be (i)
an independent director within the meaning of the rules and regulations of the
Nasdaq Stock Market, (ii) a non-employee director within the meaning of Exchange
Act Rule 16b-3, and (iii) an outside director for purposes of Code Section
162(m).
(i)    “Company” means Kimball International, Inc., an Indiana corporation, or
any successor thereto.
(j)    “Continuing Director” means an individual (i) who is, as of the effective
date of the Plan, a director of the Company, or (ii) who becomes a director of
the Company after the effective date hereof and whose initial election, or
nomination for election by the Company’s shareholders, was approved by at least
a majority of the then Continuing Directors, but excluding, for purposes of this
clause (ii), an individual whose initial assumption of office occurs as a result
of an actual or threatened proxy contest relating to the election of directors.
(k)    “Continuous Service” means, in the case of an Employee, the absence of
any interruption or termination in the provision of service by an Employee of
the Company or an Affiliate; and in the case of a Participant who is not an
Employee, the absence of any interruption or termination of the service
relationship between the Participant and the Company or an Affiliate. Continuous
Service will not be considered interrupted in the case of (i) sick leave,
military leave or any other leave of absence approved by the Company; (ii)
transfer between the Company and an Affiliate or any successor to the Company;
or (iii) any change in status so long as the individual remains in the
Continuous Service of the Company or any Affiliate in any Service Provider
capacity. A Service Provider’s Continuous Service shall be deemed to have
terminated either upon an actual cessation of providing services to the Company
or any Affiliate or upon the entity to which the Service Provider provides
services ceasing to be an Affiliate.
(l)    “Corporate Transaction” means (i) a sale or other disposition of all or
substantially all of the assets of the Company, or (ii) a merger, consolidation,
share exchange or similar transaction involving the Company, regardless of
whether the Company is the surviving corporation.
(m)    “Disability” means (i) any permanent and total disability under any
long-term disability plan or policy of the Company or its Affiliates that covers
the Participant, or (ii) if there is no such long-term disability plan or
policy, “total and permanent disability” within the meaning of Code Section
22(e)(3).
(n)    “Employee” means an employee of the Company or an Affiliate.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended and
in effect from time to time.
(p)    “Fair Market Value” means the fair market value of a Share determined as
follows:
(i)    If the Shares are readily tradable on an established securities market
(as determined under Code Section 409A), then Fair Market Value will be the
closing sales price for a Share on the principal securities market on which it
trades on the date for which it is being determined, or if no sale of Shares
occurred on that date, on the next preceding date on which a sale of Shares
occurred, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or
(ii)    If the Shares are not then readily tradable on an established securities
market (as determined under Code Section 409A), then Fair Market Value will be
the mean between the last reported “bid” and “asked” prices of one Share, as
reported by an over-the-counter market or by any other customary financial
reporting service or system then in use, for the market trading day on the date
of determination (or if there were no “bid” or “asked” prices reported on that
date, on the last trading day on which “bid” and “asked” prices were reported).
If no such reported prices are available, then Fair Market Value will be
determined by the Committee, consistent with the standards for determining fair
market value under Code Section 409A and its interpretive regulations.
(q)    “Full Value Award” means an Award other than an Option Award or Stock
Appreciation Right Award.







--------------------------------------------------------------------------------





(r)    “Grant Date” means the date on which the Committee approves the grant of
an Award under the Plan, or such later date as may be specified by the Committee
on the date the Committee approves the Award.
(s)    “Non-Employee Director” means a member of the Board who is not an
Employee.
(t)    “Option” means a right granted under the Plan to purchase a specified
number of Shares at a specified price. An “Incentive Stock Option” or “ISO”
means any Option designated as such and granted in accordance with the
requirements of Code Section 422. A “Non‑Qualified Stock Option” or “NQSO” means
an Option other than an Incentive Stock Option.
(u)    “Other Stock-Based Award” means an Award described in Section 11.
(v)    “Parent” means a “parent corporation,” as defined in Code Section 424(e).
(w)    “Participant” means a Service Provider to whom a then-outstanding Award
has been granted under the Plan.
(x)    “Performance-Based Compensation” means an Award to a person who is, or is
determined by the Committee to likely become, a “covered employee” (as defined
in Code Section 162(m)(3)) and that is intended to constitute “performance-based
compensation” within the meaning of Section 162(m)(4)(C), as modified by
Internal Revenue Service Notice 2007-49 and as may be further modified or
amended from time to time.
(y)    “Plan” means this Kimball International, Inc. 2017 Stock Incentive Plan,
as amended and in effect from time to time.
(z)    “Prior Plan” means the Kimball International, Inc. Amended and Restated
2003 Stock Option and Incentive Plan.
(aa)    “Restricted Stock” means Shares issued to a Participant that are subject
to such restrictions on transfer, vesting conditions and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.
(bb)    “Retirement” means any termination of a Participant’s Continuous
Service, other than for Cause, occurring at or after the Participant has
attained the minimum retirement age under the governmental retirement system for
the applicable country (age 62 in the United States), or at or after the
Participant has reached the age of 55 and has a combination of age plus years of
Continuous Service equal to or greater than 75.
(cc)    “Service Provider” means an Employee, a Non-Employee Director, or any
natural person who is a consultant or advisor, or is employed by a consultant or
advisor retained by the Company or any Affiliate, and who provides services
(other than in connection with (i) a capital-raising transaction or (ii)
promoting or maintaining a market in Company securities) to the Company or any
Affiliate.
(dd)    “Share” means a share of Stock.
(ee)    “Stock” means the Class B common stock, $0.05 par value per Share, of
the Company.
(ff)    “Stock Appreciation Right” or “SAR” means the right to receive, in cash
and/or Shares as determined by the Committee, an amount equal to the
appreciation in value of a specified number of Shares between the Grant Date of
the SAR and its exercise date.
(gg)    “Stock Unit” means a right to receive, in cash and/or Shares as
determined by the Committee, the Fair Market Value of a Share, subject to such
restrictions on transfer, vesting conditions and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.
(hh)    “Subsidiary” means a “subsidiary corporation,” as defined in Code
Section 424(f), of the Company.
(ii)    “Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines. The terms and conditions of a Substitute Award may vary from
the terms and





--------------------------------------------------------------------------------





conditions set forth in the Plan to the extent that the Committee at the time of
the grant may deem appropriate to conform, in whole or in part, to the
provisions of the award in substitution for which it has been granted.
3.    Administration of the Plan.
(a)    Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 3.
(b)    Scope of Authority. Subject to the terms of the Plan, the Committee shall
have the authority, in its discretion, to take such actions as it deems
necessary or advisable to administer the Plan, including:
(i)    determining the Service Providers to whom Awards will be granted, the
timing of each such Award, the type of Award and the number of Shares covered by
each Award, the terms, conditions, performance criteria, procedures,
restrictions and other provisions of Awards, and the way Awards are paid or
settled;
(ii)    cancelling or suspending an Award, accelerating the vesting of an Award
due to death, Disability or a Change in Control, extending the exercise period
of an Award, or otherwise amending the terms and conditions of any outstanding
Award, subject to the requirements of Sections 6(b), 15(d) and 15(e);
(iii)    adopting sub-plans or special provisions applicable to Awards,
establishing, amending or rescinding rules to administer the Plan, interpreting
the Plan and any Award or Agreement, reconciling any inconsistency, correcting
any defect or supplying an omission in the Plan or any Agreement, establishing
procedures for the administration of the Plan and making all other
determinations necessary or desirable for the administration of the Plan;
(iv)    granting Substitute Awards under the Plan; and
(v)    taking such actions as are provided in Section 3(c) with respect to
Awards to foreign Service Providers.
Notwithstanding the foregoing, the Board shall perform the duties and have the
responsibilities of the Committee with respect to Awards made to Non-Employee
Directors.
(c)    Awards to Foreign Service Providers. The Committee may grant Awards to
Service Providers who are foreign nationals, who are located outside of the
United States or who are not compensated from a payroll maintained in the United
States, or who are otherwise subject to (or could cause the Company to be
subject to) legal or regulatory requirements of countries outside of the United
States, on such terms and conditions different from those specified in the Plan
as may, in the judgment of the Committee, be necessary or desirable to comply
with applicable foreign laws and regulatory requirements and to promote
achievement of the purposes of the Plan. In connection therewith, the Committee
may establish such subplans and modify exercise procedures and other Plan rules
and procedures to the extent such actions are deemed necessary or desirable, and
may take any other action that it deems advisable to obtain local regulatory
approvals or to comply with any necessary local governmental regulatory
exemptions.
(d)    Acts of the Committee; Delegation. A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee, and any
act of a majority of the members present at any meeting at which a quorum is
present or any act unanimously approved in writing by all members of the
Committee shall be the act of the Committee. Any such action of the Committee
shall be valid and effective even if one or more members of the Committee at the
time of such action are later determined not to have satisfied all of the
criteria for membership in clauses (i), (ii) and (iii) of Section 2(h). To the
extent not inconsistent with applicable law or stock exchange rules, the
Committee may delegate all or any portion of its authority under the Plan to any
one or more of its members or, as to Awards to Participants who are not subject
to Section 16 of the Exchange Act, to one or more directors or executive
officers of the Company or to a committee of the Board comprised of one or more
directors of the Company. The Committee may also delegate non-discretionary
administrative responsibilities in connection with the Plan to such other
persons as it deems advisable.
(e)    Finality of Decisions. The Committee’s interpretation of the Plan and of
any Award or Agreement made under the Plan and all related decisions or
resolutions of the Board or Committee shall be final and binding on all parties
with an interest therein.





--------------------------------------------------------------------------------





(f)    Indemnification. Each person who is or has been a member of the Committee
or of the Board, and any other person to whom the Committee delegates authority
under the Plan, shall be indemnified by the Company, to the maximum extent
permitted by law, against liabilities and expenses imposed upon or reasonably
incurred by such person in connection with or resulting from any claims against
such person by reason of the performance of the individual's duties under the
Plan. This right to indemnification is conditioned upon such person providing
the Company an opportunity, at the Company’s expense, to handle and defend the
claims before such person undertakes to handle and defend them on such person’s
own behalf. The Company will not be required to indemnify any person for any
amount paid in settlement of a claim unless the Company has first consented in
writing to the settlement. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such person or persons
may be entitled under the Company’s Articles of Incorporation or Bylaws, as a
matter of law, or otherwise.
4.    Shares Available Under the Plan.
(a)    Maximum Shares Available. Subject to Section 4(b) and to adjustment as
provided in Section 12(a), the number of Shares that may be the subject of
Awards and issued under the Plan shall be 1,000,000 plus any Shares of Stock
remaining available for future grants under the Prior Plan on the effective date
of this Plan. No further awards may be made under the Prior Plan after the
effective date of this Plan. Shares issued under the Plan may come from
authorized and unissued shares or treasury shares. In determining the number of
Shares to be counted against this share reserve in connection with any Award,
the following rules shall apply:
(i)     Where the number of Shares subject to an Award is variable on the Grant
Date, the number of Shares to be counted against the share reserve shall be the
maximum number of Shares that could be received under that particular Award,
until such time as it can be determined that only a lesser number of shares
could be earned or received.  
(ii)    Where two or more types of Awards are granted to a Participant in tandem
with each other, such that the exercise of one type of Award with respect to a
number of Shares cancels at least an equal number of Shares of the other, the
number of Shares to be counted against the share reserve shall be the largest
number of Shares that would be counted against the share reserve under either of
the Awards.
(iii)    Shares subject to Substitute Awards shall not be counted against the
share reserve, nor shall they reduce the Shares authorized for grant to a
Participant in any fiscal year.
(iv)    Awards that will be settled solely in cash shall not be counted against
the share reserve, nor shall they reduce the Shares authorized for grant to a
Participant in any fiscal year.
(b)    Effect of Forfeitures and Other Actions. Any Shares subject to an Award,
or to an award granted under the Prior Plan that is outstanding on the effective
date of this Plan (a “Prior Plan Award”), that expires, is cancelled or
forfeited or is settled for cash shall, to the extent of such cancellation,
forfeiture, expiration or cash settlement, again become available for Awards
under this Plan, and the share reserve under Section 4(a) shall be
correspondingly replenished, with such increase based on the same number of
Shares by which the applicable share reserve was decreased upon the grant of the
applicable Award. The following Shares shall not, however, again become
available for Awards or replenish the share reserve under Section 4(a): (i)
Shares tendered (either actually or by attestation) by the Participant or
withheld by the Company in payment of the exercise price of a stock option
issued under this Plan or the Prior Plan, (ii) Shares tendered (either actually
or by attestation) by the Participant or withheld by the Company to satisfy any
tax withholding obligation with respect to an award under this Plan or the Prior
Plan, (iii) Shares repurchased by the Company with proceeds received from the
exercise of a stock option issued under this Plan or the Prior Plan, and (iv)
Shares subject to a stock appreciation right award issued under this Plan or the
Prior Plan that are not issued in connection with the stock settlement of that
award upon its exercise.
(c)    Effect of Plans Operated by Acquired Companies. If a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by shareholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall supplement the Share reserve under Section 4(a). Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of the pre-





--------------------------------------------------------------------------------





existing plan absent the acquisition or combination, and shall only be made to
individuals who were not Employees or Non-Employee Directors prior to such
acquisition or combination.
(d)    No Fractional Shares. Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number. No
fractional Shares may be issued under the Plan, but the Committee may, in its
discretion, adopt any rounding convention it deems suitable or pay cash in lieu
of any fractional Share in settlement of an Award.
(e)    Individual Option and SAR Limit. The aggregate number of Shares subject
to Option and/or Stock Appreciation Right Awards granted during any fiscal year
to any one Participant other than a Non-Employee Director shall not exceed
50,000 Shares (subject to adjustment as provided in Section 12(a)).
(f)    Individual Performance-Based Compensation Limit. With respect to Awards
of Performance-Based Compensation, (i) the maximum number of Shares that may be
the subject of Full Value Awards that are denominated in Shares or Share
equivalents and that are granted to any one Participant during any fiscal year
shall not exceed 150,000 Shares (subject to adjustment as provided in Section
12(a)); and (ii) the maximum amount payable with respect to Full Value Awards
that are denominated other than in Shares or Share equivalents and that are
granted to any one Participant during any fiscal year shall not exceed
$3,000,000.
(g)    Limits on Awards to Non-Employee Directors. With respect to a
Non-Employee Director’s Continuous Service, the aggregate grant date fair value
(as determined in accordance with generally accepted accounting principles
applicable in the United States) of all Awards granted during any fiscal year to
such individual, when combined with retainers or fees payable in cash, shall not
exceed $500,000.
5.    Eligibility. Participation in the Plan is limited to Service Providers.
Incentive Stock Options may only be granted to Employees.
6.    General Terms of Awards.
(a)    Award Agreement. Each Award shall be evidenced by an Agreement setting
forth the amount of the Award together with such other terms and conditions
applicable to the Award (and not inconsistent with the Plan) as determined by
the Committee. If an Agreement calls for acceptance by the Participant, the
Award evidenced by the Agreement will not become effective unless acceptance of
the Agreement in a manner permitted by the Committee is received by the Company
within 30 days of the date the Agreement is delivered to the Participant. An
Award to a Participant may be made singly or in combination with any form of
Award. Two types of Awards may be made in tandem with each other such that the
exercise of one type of Award with respect to a number of Shares reduces the
number of Shares subject to the related Award by at least an equal amount.
(b)    Vesting and Term. Each Agreement shall set forth the period until the
applicable Award is scheduled to expire (which shall not be more than ten years
from the Grant Date), and the applicable vesting conditions and any applicable
performance period. The Committee may provide in an Agreement for such vesting
conditions and timing as it may determine.
(c)    Transferability. Except as provided in this Section 6(c), (i) during the
lifetime of a Participant, only the Participant or the Participant’s guardian or
legal representative may exercise an Option or SAR, or receive payment with
respect to any other Award; and (ii) no Award may be sold, assigned,
transferred, exchanged or encumbered, voluntarily or involuntarily, other than
by will or the laws of descent and distribution. Any attempted transfer in
violation of this Section 6(c) shall be of no effect. The Committee may,
however, provide in an Agreement or otherwise that an Award (other than an
Incentive Stock Option) may be transferred pursuant to a domestic relations
order or may be transferable by gift to any “family member” (as defined in
General Instruction A.1(a)(5) to Form S-8 under the Securities Act of 1933) of
the Participant. Any Award held by a transferee shall continue to be subject to
the same terms and conditions that were applicable to that Award immediately
before the transfer thereof. For purposes of any provision of the Plan relating
to notice to a Participant or to acceleration or termination of an Award upon
the death or termination of Continuous Service of a Participant, the references
to “Participant” shall mean the original grantee of an Award and not any
transferee.





--------------------------------------------------------------------------------





(d)    Termination of Continuous Service.
(i)    Unless otherwise provided in an applicable Agreement or another
then-effective written agreement between a Participant and the Company, and
subject to Section 12, if a Participant’s Continuous Service with the Company
and all of its Affiliates terminates, the following provisions shall apply for
Option and SAR Awards (in all cases subject to the scheduled expiration of an
Option or SAR Award, as applicable):
(A)    Upon termination of Continuous Service for any reason other than death,
Disability or Retirement, all unexercised Option and SAR Awards shall be
immediately forfeited without consideration.
(B)    Upon termination of Continuous Service by reason of the Participant’s
death or Disability, all unvested and unexercisable portions of any outstanding
Option and SAR Awards shall be immediately forfeited without consideration, and
the currently vested and exercisable portions of such Option and SAR Awards may
be exercised by the Participant or the Participant’s beneficiary, as the case
may be, for a period of one year after the date of such termination, and in no
event after the expiration date of the Option or SAR Award.
(C)    Upon termination of Continuous Service by reason of the Participant’s
Retirement, all unvested and unexercisable portions of any outstanding Option
and SAR Awards shall immediately vest in full and become exercisable, and such
Option and SAR Awards may be exercised by the Participant for a period of two
years after the date of such termination, and in no event after the expiration
date of the Option or SAR Award.
(ii)    Unless otherwise provided in an applicable Agreement or another
then-effective written agreement between a Participant and the Company, and
subject to Section 12 and Section 17(g), if a Participant’s Continuous Service
with the Company and all of its Affiliates terminates, the following provisions
shall apply for Full Value Awards:
(A)    Upon termination of Continuous Service by reason of death, Disability or
Retirement,
(1)     all unvested portions of any outstanding Full Value Awards subject to
only time-based vesting conditions shall vest in full immediately upon such
termination; and
(2)     for any outstanding Full Value Awards subject to performance-based
vesting conditions at the time of such termination, a pro rata portion of such
Full Value Awards shall vest at the end of the applicable performance period
based on actual performance at the end of such performance period and the number
of full months that had elapsed since the beginning of the performance period at
the time of such termination.
(B)    Upon termination of Continuous Service for any reason other than death,
Disability or Retirement, all unvested portions of any outstanding Full Value
Awards shall be immediately forfeited without consideration.
(e)    Rights as Shareholder. No Participant shall have any rights as a
shareholder with respect to any Shares covered by an Award unless and until the
date the Participant becomes the holder of record of the Shares, if any, to
which the Award relates.
(f)    Performance-Based Awards. Any Award may be granted as a performance-based
Award if the Committee establishes one or more measures of corporate, business
unit or individual performance which must be attained, and the performance
period over which the specified performance is to be attained, as a condition to
the grant, vesting, exercisability, lapse of restrictions and/or settlement in
cash or Shares of such Award. In connection with any such Award, the Committee
shall determine the extent to which performance measures have been attained and
other applicable terms and conditions have been satisfied, and the degree to
which the grant, vesting, exercisability, lapse of restrictions and/or
settlement of such Award has been earned. Any performance-based Award that is
intended by the Committee to qualify as Performance-Based Compensation shall
additionally be subject to the requirements of Section 16. Except with respect
to Performance-Based Compensation, which shall be governed by Section 16, the
Committee shall also have the authority to provide, in an Agreement or
otherwise, for the modification of a performance period and/or adjustments or
waivers of the achievement of performance goals under specified circumstances
such as (i) the occurrence of events that are unusual in nature or infrequently
occurring, such as a Change in Control,





--------------------------------------------------------------------------------





acquisitions, divestitures, restructuring activities, recapitalizations, or
asset write-downs, (ii) a change in applicable tax laws or accounting
principles, or (iii) the Participant’s death or Disability.
(g)    Dividends and Dividend Equivalents. No dividends, dividend equivalents or
distributions will be paid with respect to Shares subject to an Option or SAR
Award. Any dividends or distributions payable with respect to Shares that are
subject to the unvested portion of a Restricted Stock Award will be subject to
the same restrictions and risk of forfeiture as the Shares to which such
dividends or distributions relate. In its discretion, the Committee may provide
in an Award Agreement for a Stock Unit Award or an Other Stock-Based Award that
the Participant will be entitled to receive dividend equivalents, based on
dividends actually declared and paid on outstanding Shares, on the units or
other Share equivalents subject to the Stock Unit Award or Other Stock-Based
Award, and such dividend equivalents will be subject to the same restrictions
and risk of forfeiture as the units or other Share equivalents to which such
dividend equivalents relate. The additional terms of any such dividend
equivalents will be as set forth in the applicable Agreement, including the time
and form of payment and whether such dividend equivalents will be credited with
interest or deemed to be reinvested in additional units or Share equivalents.
Any Shares issued or issuable during the term of this Plan as the result of the
reinvestment of dividends or the deemed reinvestment of dividend equivalents in
connection with an Award or a Prior Plan Award shall be counted against, and
replenish upon any subsequent forfeiture, the Plan’s share reserve as provided
in Section 4.
7.    Stock Option Awards.
(a)    Type and Exercise Price. The Agreement pursuant to which an Option Award
is granted shall specify whether the Option is an Incentive Stock Option or a
Non-Qualified Stock Option. The exercise price at which each Share subject to an
Option Award may be purchased shall be determined by the Committee and set forth
in the Agreement, and shall not be less than the Fair Market Value of a Share on
the Grant Date, except in the case of Substitute Awards (to the extent
consistent with Code Section 409A and, in the case of Incentive Stock Options,
Code Section 424).
(b)    Payment of Exercise Price. The purchase price of the Shares with respect
to which an Option Award is exercised shall be payable in full at the time of
exercise. The purchase price may be paid in cash or in such other manner as the
Committee may permit, including by payment under a broker-assisted sale and
remittance program, by withholding Shares otherwise issuable to the Participant
upon exercise of the Option or by delivery to the Company of Shares (by actual
delivery or attestation) already owned by the Participant (in each case, such
Shares having a Fair Market Value as of the date the Option is exercised equal
to the purchase price of the Shares being purchased).
(c)    Exercisability and Expiration. Each Option Award shall be exercisable in
whole or in part on the terms provided in the Agreement. No Option Award shall
be exercisable at any time after its scheduled expiration. When an Option Award
is no longer exercisable, it shall be deemed to have terminated.
(d)    Incentive Stock Options.
(i)    An Option Award will constitute an Incentive Stock Option Award only if
the Participant receiving the Option Award is an Employee, and only to the
extent that (A) it is so designated in the applicable Agreement and (B) the
aggregate Fair Market Value (determined as of the Option Award’s Grant Date) of
the Shares with respect to which Incentive Stock Option Awards held by the
Participant first become exercisable in any calendar year (under the Plan and
all other plans of the Company and its Affiliates) does not exceed $100,000 or
such other amount specified by the Code. To the extent an Option Award granted
to a Participant exceeds this limit, the Option Award shall be treated as a
Non-Qualified Stock Option Award. The maximum number of Shares that may be
issued upon the exercise of Incentive Stock Option Awards under the Plan shall
be 50,000, subject to adjustment as provided in Section 12(a).
(ii)    No Participant may receive an Incentive Stock Option Award under the
Plan if, immediately after the grant of such Award, the Participant would own
(after application of the rules contained in Code Section 424(d)) Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or an Affiliate, unless (A) the per Share exercise price
for such Award is at least 110% of the Fair Market Value of a Share on the Grant
Date and (B) such Award will expire no later than five years after its Grant
Date.
(iii)    For purposes of Continuous Service by a Participant who has been
granted an Incentive Stock Option Award, no approved leave of absence may exceed
three months unless reemployment upon expiration of such leave is provided by
statute or contract. If reemployment is not so provided, then on the date six
months following the





--------------------------------------------------------------------------------





first day of such leave, any Incentive Stock Option held by the Participant
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Non-Qualified Stock Option.
(iv)    If an Incentive Stock Option Award is exercised after the expiration of
the exercise periods that apply for purposes of Code Section 422, such Option
shall thereafter be treated as a Non-Qualified Stock Option.
(v)    The Agreement covering an Incentive Stock Option Award shall contain such
other terms and provisions that the Committee determines necessary to qualify
the Option Award as an Incentive Stock Option Award.
(e)    Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of an Option Award during the applicable post-termination of
Continuous Service exercise period as set forth in Section 6(d) or in the
applicable Agreement is prevented by Section 17(c), the Option shall remain
exercisable until the later of (i) 30 days after the date the exercise of the
Option would no longer be prevented by such provision, or (ii) the end of the
applicable post-termination exercise period, but in no event later than the
scheduled expiration date of the Option as set forth in the applicable
Agreement.
8.    Stock Appreciation Right Awards.
(a)    Nature of Award. An Award of Stock Appreciation Rights shall be subject
to such terms and conditions as are determined by the Committee, and shall
provide a Participant the right to receive upon exercise of the SAR Award all or
a portion of the excess of (i) the Fair Market Value as of the date of exercise
of the SAR Award of the number of Shares as to which the SAR Award is being
exercised, over (ii) the aggregate exercise price for such number of Shares. The
per Share exercise price for any SAR Award shall be determined by the Committee
and set forth in the applicable Agreement, and shall not be less than the Fair
Market Value of a Share on the Grant Date, except in the case of Substitute
Awards (to the extent consistent with Code Section 409A).
(b)    Exercise of SAR. Each SAR Award may be exercisable in whole or in part at
the times, on the terms and in the manner provided in the Agreement. No SAR
Award shall be exercisable at any time after its scheduled expiration. When a
SAR Award is no longer exercisable, it shall be deemed to have terminated. Upon
exercise of a SAR Award, payment to the Participant shall be made at such time
or times as shall be provided in the Agreement in the form of cash, Shares or a
combination of cash and Shares as determined by the Committee. The Agreement may
provide for a limitation upon the amount or percentage of the total appreciation
on which payment (whether in cash and/or Shares) may be made in the event of the
exercise of a SAR Award.
9.    Restricted Stock Awards.
(a)    Vesting and Consideration. Shares subject to a Restricted Stock Award
shall be subject to vesting and the lapse of applicable restrictions based on
such conditions or factors, including the achievement of specified performance
goals, and occurring over such period of time as the Committee may determine in
its discretion. The Committee may provide whether any consideration other than
Continuous Service must be received by the Company or any Affiliate as a
condition precedent to the grant of a Restricted Stock Award, and may
correspondingly provide for Company reacquisition or repurchase rights if such
additional consideration has been required and some or all of a Restricted Stock
Award does not vest.
(b)    Shares Subject to Restricted Stock Awards. Unvested Shares subject to a
Restricted Stock Award shall be evidenced by a book-entry in the name of the
Participant with the Company’s transfer agent or by one or more Stock
certificates issued in the name of the Participant. Any such Stock certificate
shall be deposited with the Company or its designee, together with an assignment
separate from the certificate, in blank, signed by the Participant, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby. Any book-entry shall be subject to comparable restrictions
and corresponding stop transfer instructions. Upon the vesting of Shares of
Restricted Stock, and the Company’s determination that any necessary conditions
precedent to the release of vested Shares (such as satisfaction of tax
withholding obligations and compliance with applicable legal requirements) have
been satisfied, such vested Shares shall be made available to the Participant in
such manner as may be prescribed or permitted by the Committee. Except as
otherwise provided in the Plan or an applicable Agreement, a Participant with a
Restricted Stock Award shall have all the rights of a shareholder, including the
right to vote the Shares of Restricted Stock.





--------------------------------------------------------------------------------





10.    Stock Unit Awards.
(a)    Vesting and Consideration. A Stock Unit Award shall be subject to vesting
and the lapse of applicable restrictions based on such conditions or factors and
occurring over such period of time as the Committee may determine in its
discretion. If vesting of a Stock Unit Award is conditioned on the achievement
of specified performance goals, the extent to which they are achieved over the
specified performance period shall determine the number of Stock Units that will
be earned and eligible to vest, which may be greater or less than the target
number of Stock Units stated in the Agreement. The Committee may provide whether
any consideration other than Continuous Service must be received by the Company
or any Affiliate as a condition precedent to the settlement of a Stock Unit
Award.
(b)    Payment of Award. Following the vesting of a Stock Unit Award, and the
Company’s determination that any necessary conditions precedent to the
settlement of the Award (such as satisfaction of tax withholding obligations and
compliance with applicable legal requirements) have been satisfied, settlement
of the Award and payment to the Participant shall be made at such time or times
in the form of cash, Shares (which may themselves be considered Restricted Stock
under the Plan) or a combination of cash and Shares as determined by the
Committee.
11.    Other Stock-Based Awards. The Committee may from time to time grant
Shares and other Awards that are valued by reference to and/or payable in whole
or in part in Shares under the Plan. The Committee shall determine the terms and
conditions of such Awards, which shall be consistent with the terms and purposes
of the Plan. The Committee may direct the Company to issue Shares subject to
restrictive legends and/or stop transfer instructions that are consistent with
the terms and conditions of the Award to which the Shares relate.
12.    Changes in Capitalization, Corporate Transactions, Change in Control.
(a)    Adjustments for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of FASB ASC Topic 718) that causes the per
share value of Shares to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
Committee shall make such adjustments as it deems equitable and appropriate to
(i) the aggregate number and kind of Shares or other securities issued or
reserved for issuance under the Plan, (ii) the number and kind of Shares or
other securities subject to outstanding Awards, (iii) the exercise price of
outstanding Options and SARs, and (iv) any maximum limitations prescribed by the
Plan with respect to certain types of Awards or the grants to individuals of
certain types of Awards. In the event of any other change in corporate
capitalization, including a merger, consolidation, reorganization, or partial or
complete liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights of Participants.  In
either case, any such adjustment shall be conclusive and binding for all
purposes of the Plan.  No adjustment shall be made pursuant to this Section
12(a) in connection with the conversion of any convertible securities of the
Company, or in a manner that would cause Incentive Stock Options to violate Code
Section 422(b) or cause an Award to be subject to adverse tax
consequences under Code Section 409A.
(b)    Corporate Transactions. Unless otherwise provided in an applicable
Agreement or another written agreement between a Participant and the Company,
the following provisions shall apply to outstanding Awards in the event of a
Change in Control that involves a Corporate Transaction.
(i)    Continuation, Assumption or Replacement of Awards. In the event of a
Corporate Transaction, the surviving or successor entity (or its Parent) may
continue, assume or replace Awards outstanding as of the date of the Corporate
Transaction (with such adjustments as may be required or permitted by Section
12(a)), and such Awards or replacements therefor shall remain outstanding and be
governed by their respective terms, subject to Section 12(b)(iv) below. A
surviving or successor entity may elect to continue, assume or replace only some
Awards or portions of Awards. For purposes of this Section 12(b)(i), an Award
shall be considered assumed or replaced if, in connection with the Corporate
Transaction and in a manner consistent with Code Section 409A (and Code Section
424 if the Award is an ISO), either (A) the contractual obligations represented
by the Award are expressly assumed by the surviving or successor entity (or its
Parent) with appropriate adjustments to the number and type of securities
subject to the Award and the exercise price thereof that preserves the intrinsic
value of the Award existing at the time of the Corporate Transaction, or (B) the
Participant has received a comparable equity-based award that preserves the
intrinsic value of the Award existing at the time of the Corporate Transaction
and contains terms and conditions that are substantially similar to those of the
Award.
(ii)    Acceleration. If and to the extent that outstanding Awards under the
Plan are not continued, assumed





--------------------------------------------------------------------------------





or replaced in connection with a Corporate Transaction, then (A) all outstanding
Option and SAR Awards shall become fully vested and exercisable for such period
of time prior to the effective time of the Corporate Transaction as is deemed
fair and equitable by the Committee, and shall terminate at the effective time
of the Corporate Transaction, (B) all outstanding Full Value Awards shall fully
vest immediately prior to the effective time of the Corporate Transaction, and
(C) to the extent vesting of any Award is subject to satisfaction of specified
performance goals, such Award shall be deemed “fully vested” for purposes of
this Section 12(b)(ii) if the performance goals are deemed to have been
satisfied at the target level of performance and the vested portion of the Award
at the target level of performance is prorated to reflect the portion of the
performance period that has elapsed as of the effective time of the Corporate
Transaction. The Committee shall provide written notice of the period of
accelerated exercisability of Option and SAR Awards to all affected
Participants. The exercise of any Option or SAR Award whose exercisability is
accelerated as provided in this Section 12(b)(ii) shall be conditioned upon the
consummation of the Corporate Transaction and shall be effective only
immediately before such consummation.
(iii)    Payment for Awards. If and to the extent that outstanding Awards under
the Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then the Committee may provide that some or all of such outstanding
Awards shall be canceled at or immediately prior to the effective time of the
Corporate Transaction in exchange for payments to the Participants as provided
in this Section 12(b)(iii). The Committee will not be required to treat all
Awards similarly for purposes of this Section 12(b)(iii). The payment for any
Award canceled shall be in an amount equal to the difference, if any, between
(A) the fair market value (as determined in good faith by the Committee) of the
consideration that would otherwise be received in the Corporate Transaction for
the number of Shares subject to the Award, and (B) the aggregate exercise price
(if any) for the Shares subject to such Award. If the amount determined pursuant
to the preceding sentence is not a positive number with respect to any Award,
such Award may be canceled pursuant to this Section 12(b)(iii) without payment
of any kind to the affected Participant. With respect to an Award whose vesting
is subject to the satisfaction of specified performance goals, the number of
Shares subject to such an Award for purposes of this Section 12(b)(iii) shall be
the number of Shares as to which the Award would have been deemed “fully vested”
for purposes of Section 12(b)(ii). Payment of any amount under this Section
12(b)(iii) shall be made in such form, on such terms and subject to such
conditions as the Committee determines in its discretion, which may or may not
be the same as the form, terms and conditions applicable to payments to the
Company’s shareholders in connection with the Corporate Transaction, and may, in
the Committee’s discretion, include subjecting such payments to vesting
conditions comparable to those of the Award canceled, subjecting such payments
to escrow or holdback terms comparable to those imposed upon the Company’s
shareholders under the Corporate Transaction, or calculating and paying the
present value of payments that would otherwise be subject to escrow or holdback
terms.
(iv)    Termination After a Corporate Transaction. If and to the extent that
Awards are continued, assumed or replaced under the circumstances described in
Section 12(b)(i), and if within six months after the Corporate Transaction a
Participant experiences an involuntary termination of Continuous Service for
reasons other than Cause, then (A) outstanding Option and SAR Awards issued to
the Participant that are not yet fully exercisable shall immediately become
exercisable in full and shall remain exercisable for one year following the
Participant’s termination of Continuous Service, and (B) any Full Value Awards
that are not yet fully vested shall immediately vest in full (with vesting in
full for a performance-based award determined as provided in Section 12(b)(ii),
except that the proportionate vesting amount will be determined with respect to
the portion of the performance period during which the Participant was a Service
Provider).
(c)    Other Change in Control. In the event of a Change in Control that does
not involve a Corporate Transaction, the Committee may, in its discretion, take
such action as it deems appropriate with respect to outstanding Awards, which
may include: (i)  providing for the cancellation of any Award in exchange for
payments in a manner similar to that provided in Section 12(b)(iii) or (ii)
making such adjustments to the Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control, which may include the
acceleration of vesting in full or in part. The Committee will not be required
to treat all Awards similarly in such circumstances, and may include such
further provisions and limitations in any Award Agreement as it may deem
equitable and in the best interests of the Company.
(d)    Dissolution or Liquidation. Unless otherwise provided in an applicable
Agreement, in the event of a proposed dissolution or liquidation of the Company,
the Committee will notify each Participant as soon as practicable prior to the
effective date of such proposed transaction. An Award will terminate immediately
prior to the consummation of such proposed action.





--------------------------------------------------------------------------------





(e)    Parachute Payment Limitation. Notwithstanding any other provision of this
Plan or any other plan, arrangement or agreement to the contrary, if any of the
payments or benefits provided or to be provided by the Company or its Affiliates
to a Participant or for the Participant’s benefit pursuant to the terms of this
Plan or otherwise ("Covered Payments") constitute "parachute payments" within
the meaning of Code Section 280G, and would, but for this Section 12(e) be
subject to the excise tax imposed under Code Section 4999 (or any successor
provision thereto) or any similar tax imposed by state or local law and any
interest or penalties with respect to such taxes (collectively, the "Excise
Tax"), then the Covered Payments shall be reduced (but not below zero) to the
minimum extent necessary to ensure that no portion of the Covered Payments is
subject to the Excise Tax.
13.    Plan Participation and Service Provider Status. Status as a Service
Provider shall not be construed as a commitment that any Award will be made
under the Plan to that Service Provider or to eligible Service Providers
generally. Nothing in the Plan or in any Agreement or related documents shall
confer upon any Service Provider or Participant any right to Continuous Service
with the Company or any Affiliate, nor shall it interfere with or limit in any
way any right of the Company or any Affiliate to terminate the person’s
Continuous Service at any time with or without Cause or change such person’s
compensation, other benefits, job responsibilities or title.
14.    Tax Withholding. The Company or any Affiliate, as applicable, shall have
the right to (a) withhold from any cash payment under the Plan or any other
compensation owed to a Participant an amount sufficient to cover any required
withholding taxes related to the grant, vesting, exercise or settlement of an
Award, and (b) require a Participant or other person receiving Shares under the
Plan to pay a cash amount sufficient to cover any required withholding taxes
before actual receipt of those Shares. In lieu of all or any part of a cash
payment from a person receiving Shares under the Plan, the Committee may permit
the Participant to satisfy all or any part of the required tax withholding
obligations (but not to exceed the maximum individual statutory tax rate in each
applicable jurisdiction) by authorizing the Company to withhold a number of the
Shares that would otherwise be delivered to the Participant pursuant to the
Award, or by delivering to the Company Shares already owned by the Participant,
with the Shares so withheld or delivered having a Fair Market Value on the date
the taxes are required to be withheld equal to the amount of taxes to be
withheld.
15.    Effective Date, Duration, Amendment and Termination of the Plan.
(a)    Effective Date. The Plan shall become effective on the date it is
approved by the Company’s shareholders, which shall be considered the date of
the Plan’s adoption for purposes of Treasury Regulation §1.422-2(b)(2)(i). No
awards shall be made under the Plan prior to its effective date.
(b)    Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it are distributed, all Awards have expired or terminated, the Plan
is terminated pursuant to Section 15(c), or the tenth anniversary of the
effective date of the Plan, whichever occurs first (the “Termination Date”).
Awards made before the Termination Date shall continue to be outstanding in
accordance with their terms and the terms of the Plan unless otherwise provided
in the applicable Agreements.
(c)    Amendment and Termination of the Plan. The Board may at any time
terminate, suspend or amend the Plan. The Company shall submit any amendment of
the Plan to its shareholders for approval only to the extent required by
applicable laws or regulations or the rules of any securities exchange on which
the Shares may then be listed. No termination, suspension, or amendment of the
Plan may materially impair the rights of any Participant under a previously
granted Award without the Participant's consent, unless such action is necessary
to comply with applicable law or stock exchange rules.
(d)    Amendment of Awards. Subject to Section 15(e), the Committee may
unilaterally amend the terms of any Agreement evidencing an Award previously
granted, except that no such amendment may materially impair the rights of any
Participant under the applicable Award without the Participant's consent, unless
such amendment is necessary to comply with applicable law or stock exchange
rules or any compensation recovery policy as provided in Section 17(i).
(e)    No Option or SAR Repricing. Except as provided in Section 12(a), no
Option or Stock Appreciation Right Award granted under the Plan may be (i)
amended to decrease the exercise price thereof, (ii) cancelled in conjunction
with the grant of any new Option or Stock Appreciation Right Award with a lower
exercise price, (iii) cancelled in exchange for cash, other property or the
grant of any Full Value Award at a time when the per share exercise price of the
Option or Stock Appreciation Right Award is greater than the current Fair Market
Value of a Share, or (iv) otherwise





--------------------------------------------------------------------------------





subject to any action that would be treated under accounting rules as a
“repricing” of such Option or Stock Appreciation Right Award, unless such action
is first approved by the Company’s shareholders.
16.    Performance-Based Compensation.
(a)    Designation of Awards. If the Committee determines at the time a Full
Value Award is granted to a Participant that such Participant is, or is likely
to be, a “covered employee” for purposes of Code Section 162(m) as of the end of
the tax year in which the Company would ordinarily claim a tax deduction in
connection with such Award, then this Section 16 will be applicable to such
Award, which shall be considered Performance-Based Compensation.
(b)    Compliance with Code Section 162(m). If an Award is subject to this
Section 16, then the grant of the Award, the vesting and lapse of restrictions
thereon and/or the distribution of cash, Shares or other property pursuant
thereto, as applicable, shall be subject to the achievement over the applicable
performance period of one or more performance goals based on one or more of the
performance measures specified in Section 16(c). The Committee will select the
applicable performance measure(s) and specify the performance goal(s) based on
those performance measures for any performance period, specify in terms of an
objective formula or standard the method for calculating the amount payable to a
Participant if the performance goal(s) are satisfied, and certify the degree to
which applicable performance goals have been satisfied and any amount that vests
and is payable in connection with an Award subject to this Section 16, all
within the time periods prescribed by and consistent with the other requirements
of Code Section 162(m). In specifying the performance goals applicable to any
performance period, the Committee may provide that one or more objectively
determinable adjustments shall be made to the performance measures on which the
performance goals are based, which may include adjustments that would cause such
measures to be considered “non-GAAP financial measures” within the meaning of
Rule 101 under Regulation G promulgated by the Securities and Exchange
Commission, including but not limited to adjustments for events that are unusual
in nature or infrequently occurring, such as a Change in Control, acquisitions,
divestitures, restructuring activities or asset write-downs, or for changes in
applicable tax laws or accounting principles. The Committee may also adjust
performance measures for a performance period to the extent permitted by Code
Section 162(m) in connection with an event described in Section 12(a) to prevent
the dilution or enlargement of a Participant’s rights with respect to
Performance-Based Compensation. The Committee may adjust downward, but not
upward, any amount determined to be otherwise payable in connection with an
Award subject to this Section 16. The Committee may also provide, in an
Agreement or otherwise, that the achievement of specified performance goals in
connection with an Award subject to this Section 16 may be waived upon the death
or Disability of the Participant or under any other circumstance with respect to
which the existence of such possible waiver will not cause the Award to fail to
qualify as “performance-based compensation” under Code Section 162(m).
(c)    Performance Measures. For purposes of any Full Value Award considered
Performance-Based Compensation subject to this Section 16, the performance
measures to be utilized shall be limited to one or a combination of two or more
of the following performance measures: (i) net earnings or net income; (ii)
earnings before one or more of interest, taxes, depreciation, amortization and
share-based compensation expense; (iii) earnings per share (basic or diluted);
(iv) revenue or sales, on a net or gross basis, or sales mix or diversity; (v)
gross profit; (vi) operating income; (vii) profitability as measured by return
ratios (including, but not limited to, return on assets, return on equity,
return on capital, return on invested capital and return on revenue, each of
which may exclude cash, cash equivalents, marketable securities, short-term or
long-term debt) or by the degree to which any of the foregoing earnings measures
exceed a percentage of revenue or gross profit; (viii) cash flow (including, but
not limited to, operating cash flow, free cash flow and cash flow return on
capital); (ix) market share; (x) margins (including, but not limited to, one or
more of gross, operating, pre-tax earnings and net earnings margins); (xi) stock
price; (xii) total shareholder return; (xiii) asset quality; (xiv)
non-performing assets; (xv) operating assets; (xvi) balance of cash, cash
equivalents and marketable securities; (xvii) cost and expense management;
(xviii) economic value added or similar value added measurements; (xix)
improvement in or attainment of working capital levels; (xx) productivity
ratios; (xxi) employee retention or satisfaction measures; (xxii) safety record;
(xxiii) customer satisfaction; (xxiv) debt, credit or other leverage measures or
ratios; (xxv) implementation or completion of critical projects; (xxvi) economic
profit; (xxvii) pre-tax income; (xxviii) distribution channels, including
quantity, mix or diversity; (xxix) customer bookings or orders; and (xxx)
delivery timing and damage claims. Any performance goal based on one or more of
the foregoing performance measures may be expressed in absolute amounts, as a
percent of sales, on a per share basis (basic or diluted), relative to one or
more other performance measures, as a growth rate or change from preceding
periods, or as a comparison to the performance of specified companies, indices
or other external measures, and may relate to one or any combination of Company,
Affiliate, subsidiary, division, business unit, operational unit or individual
performance.





--------------------------------------------------------------------------------





17.    Other Provisions.
(a)    Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan
nor shall anything contained in the Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and a Participant. To the extent any person has
or acquires a right to receive a payment in connection with an Award under the
Plan, this right shall be no greater than the right of an unsecured general
creditor of the Company.
(b)    Limits of Liability. Except as may be required by law, neither the
Company nor any member of the Board or of the Committee, nor any other person
participating (including participation pursuant to a delegation of authority
under Section 3(d) of the Plan) in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken, or not taken, in good
faith under the Plan.
(c)    Compliance with Applicable Legal Requirements and Company Policies. No
Shares distributable pursuant to the Plan shall be issued and delivered unless
and until the issuance of the Shares complies with all applicable legal
requirements, including compliance with the provisions of applicable state and
federal securities laws, and the requirements of any securities exchanges on
which the Company’s Shares may, at the time, be listed. During any period in
which the offering and issuance of Shares under the Plan is not registered under
federal or state securities laws, Participants shall acknowledge that they are
acquiring Shares under the Plan for investment purposes and not for resale, and
that Shares may not be transferred except pursuant to an effective registration
statement under, or an exemption from the registration requirements of, such
securities laws.  Any stock certificate or book-entry evidencing Shares issued
under the Plan that are subject to securities law restrictions shall bear or be
accompanied by an appropriate restrictive legend or stop transfer instruction.
Notwithstanding any other provision of this Plan, the acquisition, holding or
disposition of Shares acquired pursuant to the Plan shall in all events be
subject to compliance with applicable Company policies as they exist from time
to time, including but not limited to, those relating to insider trading,
pledging or hedging transactions, minimum post-vesting holding periods and stock
ownership guidelines, and to forfeiture or recovery of compensation as provided
in Section 17(i).
(d)    Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.
(e)    Governing Law. To the extent that federal laws do not otherwise control,
the Plan and all determinations made and actions taken pursuant to the Plan
shall be governed by the laws of the State of Indiana without regard to its
conflicts-of-law principles and shall be construed accordingly.
(f)    Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
(g)    Code Section 409A. It is intended that (i) all Awards of Options, SARs
and Restricted Stock under the Plan will not provide for the deferral of
compensation within the meaning of Code Section 409A and thereby be exempt from
Code Section 409A, and (ii) all other Awards under the Plan will either not
provide for the deferral of compensation within the meaning of Code Section
409A, or will comply with the requirements of Code Section 409A, and Awards
shall be structured and the Plan administered and interpreted in accordance with
this intent. The Plan and any Agreement may be unilaterally amended by the
Company in any manner deemed necessary or advisable by the Committee or Board in
order to maintain such exemption from or compliance with Code Section 409A, and
any such amendment shall conclusively be presumed to be necessary to comply with
applicable law. Notwithstanding anything to the contrary in the Plan or any
Agreement, with respect to any Award that constitutes a deferral of compensation
subject to Code Section 409A:





--------------------------------------------------------------------------------





(A)    If any amount is payable under such Award upon a termination of
Continuous Service, a termination of Continuous Service will be deemed to have
occurred only at such time as the Participant has experienced a “separation from
service” as such term is defined for purposes of Code Section 409A;
(B)    If any amount shall be payable with respect to any such Award as a result
of a Participant’s “separation from service” at such time as the Participant is
a “specified employee” within the meaning of Code Section 409A, then no payment
shall be made, except as permitted under Code Section 409A, prior to the first
business day after the earlier of (1) the date that is six months after the
Participant’s separation from service or (2) the Participant’s death. Unless the
Committee has adopted a specified employee identification policy as contemplated
by Code Section 409A, specified employees will be identified in accordance with
the default provisions specified under Code Section 409A.
None of the Company, the Board, the Committee nor any other person involved with
the administration of this Plan shall (i) in any way be responsible for ensuring
the exemption of any Award from, or compliance by any Award with, the
requirements of Code Section 409A, (ii) have any obligation to design or
administer the Plan or Awards granted thereunder in a manner that minimizes a
Participant’s tax liabilities, including the avoidance of any additional tax
liabilities under Code Section 409A, and (iii) have any liability to any
Participant for any such tax liabilities.
(h)    Rule 16b-3. It is intended that the Plan and all Awards granted pursuant
to it shall be administered by the Committee so as to permit the Plan and Awards
to comply with Exchange Act Rule 16b-3. If any provision of the Plan or of any
Award would otherwise frustrate or conflict with the intent expressed in this
Section 17(h), that provision to the extent possible shall be interpreted and
deemed amended in the manner determined by the Committee so as to avoid the
conflict. To the extent of any remaining irreconcilable conflict with this
intent, the provision shall be deemed void as applied to Participants subject to
Section 16 of the Exchange Act to the extent permitted by law and in the manner
deemed advisable by the Committee.
(i)    Forfeiture and Compensation Recovery.
(i)    The Committee may specify in an Agreement that the Participant’s rights,
payments, and benefits with respect to an Award will be subject to reduction,
cancellation, forfeiture or recovery by the Company upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include but are not limited
to termination of Continuous Service for Cause; violation of any material
Company or Affiliate policy; breach of noncompetition, non-solicitation or
confidentiality provisions that apply to the Participant; a determination that
the payment of the Award was based on an incorrect determination that financial
or other criteria were met or other conduct by the Participant that is
detrimental to the business or reputation of the Company or its Affiliates.
(ii)    Awards and any compensation associated therewith may be made subject to
forfeiture, recovery by the Company or other action pursuant to any compensation
recovery policy adopted by the Board or the Committee at any time, including in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder, or as otherwise required by law.
Any Agreement may be unilaterally amended by the Committee to comply with any
such compensation recovery policy.





